DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
Claim 7, line 5, “an aerosol generating article” should be changed to - - the aerosol generating article - -.
Claim 12, lines 6-7 and 9, “an aerosol generating article” should be changed to - - the aerosol generating article - -.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, 10-12 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by WO 2017/068101.
Regarding claim 7, WO, discloses an aerosol-generating device 7, comprising: a housing 70 having a chamber configured to receive at least a portion of an aerosol generating article 1, the chamber 709 comprising at least one solid elongate heating element 2 extending into the chamber 709 in a longitudinal direction of the chamber 709 and being configured to penetrate an aerosol-generating article received in the chamber 709, the at least one solid elongate heating element 2 having a conical shape and being tapered at a free end thereof; an induction coil 28 disposed around at least a portion of the chamber and having a conical shape; and a power supply 700 and a controller 701 connected to the induction coil 28 and being configured to provide an alternating electric current to the induction coil 28 such that the inductor coil generates a fluctuating magnetic field for heating the at least one solid elongate heating element 2 disposed in the chamber.
Regarding claim 8, WO discloses an apex angle of the conical shape of the induction coil 28 is the same as an apex angle of the conical shape of the at least one solid elongate heating element 2.
Regarding claim 10, WO discloses the housing 70/71 comprises at least one air inlet at a side of the housing.
Regarding claim 11, WO discloses the chamber further comprises two or more heating elements.
Regarding claim 12, WO discloses an aerosol-generating system 8, comprising: an aerosol-generating device 7; and an aerosol-generating article 1 having .
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831